Exhibit 10.44

LOGO [g75635ex10_51001.jpg]

June 1, 2008

VIA HAND DELIVERY

Richard Brewer

5 Bird Hill Lane

Santa Cruz, CA 95060

Re: Amended and Restated Employment and Retention Agreement

Dear Dick:

ARCA biopharma, Inc. (the “Company”) is pleased to offer you the following
agreement regarding your employment as the Company’s President and Chief
Executive Officer and certain severance benefits (the “Agreement”). This
Agreement amends, supersedes and terminates any and all prior agreements,
representations or understandings with respect to your employment terms and
severance benefits, including that certain letter agreement dated November 2,
2006.

1. Employment. The Company hereby agrees to employ you and you hereby accept
such employment upon the terms and conditions set forth herein and agree to
perform such duties as are commensurate with your office as prescribed by the
Board of Directors of the Company. Your appointment to the Company’s Board of
Directors at the inception of your employment shall be a condition to your
employment under this Agreement. This Agreement shall become effective upon
commencement of your employment with the Company, which shall occur on or before
November 2, 2006 (the “Start Date”). You agree to tender your resignation as a
director of the Company effective on the date your employment with the Company
terminates for any reason.

2. Duties. You shall render services to the Company as its President and Chief
Executive Officer and shall report to the Company’s Board of Directors. During
the term of your employment hereunder, you shall devote to the Company so much
of your business time, skill and attention as are reasonably required for the
performance of your duties. The Company will permit you to continue to serve on
a maximum of four outside corporate board of directors; provided that such
service does not interfere with your duties as President and Chief Executive
Officer, or conflict with your fiduciary obligations to the Company; and further
provided, that the Board of Directors may review the impact of your outside
activities on your duties to the Company at any time.



--------------------------------------------------------------------------------

3. Compensation.

(a) For all services rendered and to be rendered hereunder, and for the other
agreements by you contained herein, the Company agrees to pay you, and you agree
to accept a salary of $25,000.00 per month, $300,000 annualized, payable
bi-weekly. Your salary will be subject to review and adjustment on an annual
basis in accordance with the procedures set forth by the Company’s Board of
Directors or Compensation Committee of the Board of Directors. Any such salary
shall be payable pursuant to the Company’s payroll procedures which may be
changed by the Company from time to time and shall be subject to such deductions
or withholdings as the Company is required to make pursuant to law, or by
further agreement with you. In addition to your base salary, you may be eligible
to receive a bonus pursuant to an employee bonus plan as approved by the Board
of Directors in its sole discretion. You will also be eligible to participate in
the Company’s benefit plans based on the eligibility criteria for each of those
plans as they become available, which plans will remain subject to change from
time to time at the Company’s discretion; provided, that you and the Company
have agreed that you will maintain your own health insurance for yourself and
your dependents and that you will not participate in any Company-provided or
sponsored health insurance plan.

(b) At the first meeting of the Company’s Board of Directors on or after the
Start Date you will be granted the option to purchase nine hundred, ninety two
thousand (992,000) shares of the Company’s Common Stock (the “Initial Option”),
such grant being equal to approximately eight percent (8%) of the outstanding
securities of the Company on the date of grant, calculated on a fully diluted
basis. The exercise price for the Initial Option shall be equal to the fair
market value of the Company’s Common Stock at the time of grant as determined by
the Company’s Board of Directors. The Initial Option shall be fully vested upon
grant; provided, however, that a portion of any shares you purchase prior to the
fourth anniversary of the Start Date by means of the exercise of the Initial
Option may be subject to repurchase by the Company, at the price you paid for
such shares, as set forth in subsection (d), below. The Initial Option will be
subject to the terms and conditions of the Company’s 2004 Stock Incentive Plan
(the “Plan”) in effect at the time of grant, and a Stock Option Agreement
between you and the Company governing this grant. The Initial Option is
contingent upon approval by the Company’s Board of Directors and your execution
of the Stock Option Agreement.

(c) In addition to the Initial Option, at the first meeting of the Company’s
Board of Directors after the Start Date you will be issued five hundred thousand
(500,000) shares of the Company’s Common Stock (the “Restricted Stock”) upon
payment by you of a per share purchase price equal to the fair market value of
the Common Stock on the date of issuance as determined by the Company’s Board of
Directors, which is currently $0.15 per share. The shares of Restricted Stock
will be subject to repurchase rights of the Company with respect to unvested
shares, and to the other terms and conditions set forth in a Restricted Stock
Agreement between you and the Company, and of the Plan. The Restricted Stock
Agreement will provide, among other things, that:

(i) Two hundred, fifty thousand (250,000) shares of the Restricted Stock shall
vest, and the Company’s repurchase right shall lapse with respect to such
shares, on the earlier of (A) if the Company’s common stock is listed on a



--------------------------------------------------------------------------------

national exchange, then the date on which the average market capitalization of
the Company, as reported by such exchange over the immediately preceding ten
business days, is at least two hundred, fifty million dollars ($250,000,000), or
(B) the closing date or effective date of a Corporate Transaction in which the
total consideration paid by the acquirer in the Corporate Transaction is at
least two hundred, fifty million dollars ($250,000,000);

(ii) Two hundred, fifty thousand (250,000) shares of the Restricted Stock shall
vest, and the Company’s repurchase right shall lapse with respect to such
shares, on the earlier of (A) if the Company’s common stock is listed on a
national exchange, then the date on which the average market capitalization of
the Company, as reported by such exchange over the immediately preceding ten
business days, is at least five hundred million dollars ($500,000,000), or
(B) the closing date or effective date of a Corporate Transaction in which the
total consideration paid by the acquirer in the Corporate Transaction is at
least five hundred million dollars ($500,000,000).

Upon issuance of the shares of Restricted Stock, you agree to enter into the
Company’s Right of First Refusal and Co-Sale Agreement and Voting Agreement.
Upon the termination of your employment with the Company for any reason, any
shares of Restricted Stock held by you that have not vested shall be subject to
repurchase by the Company. In addition, any shares of Restricted Stock that have
not vested pursuant to the foregoing provisions on or prior to the ten year
anniversary date of the date of issuance shall be subject to repurchase by the
Company.

(d) In the event that either you voluntarily resign from the Company or your
employment is terminated by the Company for “Cause” as defined in Section 4(c),
or upon your death or disability as defined in Section 4(a) below (any of the
foregoing being defined as a “Termination Event”), the Company shall have the
right to repurchase shares previously purchased by you as the result of the
exercise of options granted to you as Initial Option (the “Initial Option
Shares”), at the price paid by you for such shares, as follows: Upon a
Termination Event prior to the first anniversary of the Start Date, the Company
shall have the right to repurchase seventy five percent (75%) of any Initial
Option Shares, and after the first anniversary, the Company’s right to
repurchase Initial Option Shares shall be reduced by six and one-quarter percent
(6.25%) at the end of each subsequent quarter. The Company’s right to repurchase
shares purchased by you as the result of your exercise of any portion of the
Initial Option shall lapse upon the earlier of a “Corporate Transaction” as
defined below or upon your termination by the Company other than for “Cause” or
for death or disability (including, without limitation, termination by you for
“Good Reason” as defined below).

(e) The Initial Option shall, to the maximum extent permitted by law, be
considered an Incentive Stock Option.

(f) For as long as you remain employed by the Company, the Company will
reimburse you for the reasonable additional travel and housing expenses that you
and



--------------------------------------------------------------------------------

your spouse incur as a result of commuting from California or other U.S.
location outside Colorado to the Company’s offices in Colorado, and also for the
reasonable Company business travel expenses that you incur, such reimbursements
in total not to exceed five hundred thousand dollars ($500,000) during each year
period, beginning from the Start Date, that you remain employed under this
Agreement. You agree to provide reasonable documentation of these expenses.

4. Termination. Subject to the terms and conditions of this letter agreement,
you and the Company each acknowledge that your employment relationship with the
Company is at-will and that either party has the right to terminate your
employment with the Company at any time for any reason whatsoever, with or
without cause or advance notice pursuant to the following provisions:

(a) Termination by Death or Disability. In the event you shall die during the
period of your employment hereunder or become permanently disabled, which shall
mean you are unable to perform each of the essential duties of your position by
reason of a medically determined physical or mental impairment which is
permanent or which lasts for a continuous period of not less than twelve
(12) months, your employment and the Company’s obligation to make payments
hereunder shall terminate on the date of your death, or the date upon which, in
the reasonable determination of the Board of Directors, you are determined to be
permanently disabled. The Company’s ability to terminate you as a result of any
disability shall be to the extent permitted by state and/or federal law.

(b) Voluntary Resignation. In the event you voluntarily resign from your
employment with the Company (other than for Good Reason as defined below), the
Company’s obligation to make payments hereunder shall cease upon such
resignation, and you shall not be entitled to any severance pay, accelerated
vesting, pay in lieu of notice or any other such compensation, except the
Company shall pay you (i) any salary earned but unpaid prior to the resignation
and all accrued but unused vacation, and (ii) any business expenses incurred by
you in connection with your performance of your duties, according to the
policies of the Company, that were incurred but not reimbursed as of the date of
resignation.

(c) Termination for Cause. In the event you are terminated by the Company for
Cause (as defined below), the Company’s obligation to make payments hereunder
shall cease upon the date of receipt by you of written notice and explanation of
such termination (the “Date of Termination”), and you shall not be entitled to
any severance pay, pay in lieu of notice or any other such compensation, except
the Company shall pay you: (i) any salary earned but unpaid prior to the Date of
Termination and all accrued but unused vacation, and (ii) any business expenses
incurred by you in connection with your performance of your duties, according to
the policies of the Company, that were incurred but not reimbursed as of the
Date of Termination.

(d) Termination by the Company Without Cause or Resignation for Good Reason.
Subject to the terms and conditions of this Agreement, the Company will provide
you with Severance Benefits (as defined below) if (i) the Company terminates
your employment without Cause or (ii) you resign your employment for Good
Reason. You will not be entitled to receive any Severance Benefits if (A) the
Company terminates



--------------------------------------------------------------------------------

your employment for Cause, (B) you resign from your employment with the Company
other than for Good Reason, or (C) in the event of your death or permanent
disability. In addition, to the extent that any federal, state or local laws,
including, without limitation, so-called “plant closing” laws, require the
Company to give advance notice or make a payment of any kind to you because of
your involuntary termination due to a layoff, reduction in force, plant or
facility closing, sale of business, change of control, or any other similar
event or reason, the Severance Benefits payable under this Agreement shall
either be reduced proportionately or eliminated, such that the total amounts
paid to you do not exceed the amounts specified herein. The Severance Benefits
provided under this Agreement are intended to satisfy any and all statutory
obligations that may arise out of your involuntary termination of employment for
the foregoing reasons.

5. Description of Severance Benefits. For purposes of this Agreement, “Severance
Benefits” are defined as:

(a) Severance pay (the “Severance Pay”) equivalent to: (A) twelve (12) months of
your Base Salary (as defined below) in effect as of your last day of employment
with the Company in accordance with this Agreement (i) if a Notice Date (as
defined below) occurs (a) on the same day as a Corporate Transaction or
(b) within thirteen (13) months after the effective date of a Corporate
Transaction or (ii) if a Corporate Transaction has not occurred on or before the
Notice Date; and (B) a pro rata portion of any bonus compensation under any
employee bonus plan that has been approved by the Board of Directors (“Bonus
Pay”) payable to you for the fiscal year in which your employment terminated to
be paid at the same time that such incentive bonus would have been paid if such
termination has not occurred. Your pro rata portion of any Bonus Pay shall be
based upon the number of days in such calendar year elapsed through the Notice
Date so such termination as a proportion of 365.

The date you are notified that your employment with the Company is being
terminated without Cause or the date you notify the Company that you are
terminating your employment for Good Reason, shall be referred to herein as the
“Notice Date.” The Severance Pay shall be payable in equal installments over the
applicable number of months (the “Initial Severance Period”) in accordance with
the Company’s then applicable payroll policies, beginning no earlier than seven
(7) days after the effective date of the release described below, and will be
subject to standard payroll deductions and withholdings; provided, however, that
any Bonus Pay shall not be payable to you until such time as bonus compensation
under the applicable employee bonus plan is paid to other employees of the
Company.

To receive any of the Severance Benefits, you must first sign and date a general
release of claims in favor of the Company in the form attached hereto as Exhibit
A (the “Release”). Such Release shall not be signed or dated until the Notice
Date, and, except as otherwise required by applicable law, is not valid (and
will not entitle you to Severance Benefits) unless signed and delivered to the
Company within three (3) days after such Notice Date.



--------------------------------------------------------------------------------

(b) The Company may elect, in its sole discretion, to pay you the equivalent of
up to twelve (12) months of your Base Salary in effect as of your last day of
employment with the Company in accordance with this Agreement, which additional
payment shall extend your covenants and obligations set forth in Article IV of
the Employee Intellectual Property, Confidentiality and Non-Compete Agreement
for such additional period. If the Company elects to make such additional
payment to you, the Company shall make such payments in equal installments over
the applicable number of months following the Initial Severance Period in
accordance with the Company’s then applicable payroll policies, or in the sole
discretion of the Company as designated by the Company in writing within seven
(7) days after the Notice Date, in a single lump sum cash payment, subject to
standard payroll deductions and withholdings, and such additional amounts shall
be deemed to be “Severance Pay” and to be part of the “Severance Benefits” for
purposes of this Agreement.

6. Parachute Payments.

(a) Notwithstanding anything in this Agreement to the contrary, if any payment
or benefit you would receive pursuant to a Corporate Transaction from the
Company or otherwise (“Payment”) (i) would constitute a “parachute payment”
within the meaning of Section 280G of the Internal Revenue Code of 1986, as
amended (the “Code”), and (ii) but for this sentence, would be subject to the
excise tax imposed by Section 4999 of the Code (the “Excise Tax”), then such
Payment shall be equal to the Reduced Amount (as defined below). For the
avoidance of doubt, a Payment shall not be considered a parachute payment for
purposes of this paragraph if such Payment is approved by the shareholders of
the Company in accordance with the procedures set forth in Sections
280G(b)(5)(A)(ii) and (B) of the Code and the regulations thereunder, and at the
time of such shareholder approval, no stock of the Company is readily tradeable
on an established securities market or otherwise (within the meaning of
Section 280G(b)(5)(A)(ii)(I) of the Code) (“280G Shareholder Approval”). The
“Reduced Amount” shall be either (i) the largest portion of the Payment that
would result in no portion of the Payment being subject to the Excise Tax, or
(ii) the Payment or a portion thereof after payment of the applicable Excise
Tax, whichever amount after taking into account all applicable federal, state
and local employment taxes, income taxes, and the Excise Tax (all computed at
the highest applicable marginal rate), results in your receipt, on an after-tax
bases, of the greatest amount of the Payment to you. If a reduction in payments
or benefits constituting “parachute payments” is necessary so that the Payment
equals the Reduced Amount, reduction shall occur in the following order unless
you elect in writing a different order (provided, however, that such election
shall be subject to Company approval if made on or after the date on which the
event that triggers the Payment occurs): reduction of cash payments; reduction
of employee benefits.

(b) The accounting firm engaged by the Company for general audit purposes as of
the day prior to the effective date of the event giving rise to the Payment
(“Payment Event”) shall perform the foregoing calculations. The Company shall
bear all expenses with respect to the determination by such accounting firm
required to be made hereunder.



--------------------------------------------------------------------------------

(c) The accounting firm engaged to make the determinations hereunder shall
provide its calculations, together with detailed supporting documentation, to
the Company and you within fifteen (15) calendar days after the date on which
your right to a Payment is triggered (if requested at that time by the Company
or you) or such other time as requested by the Company or you. If the accounting
firm determines that no Excise Tax is payable with respect to a Payment, either
before or after the application of the Reduced Amount, it shall furnish the
Company and you with an opinion reasonably acceptable to you that no Excise Tax
will be imposed with respect to such Payment. The Company shall be entitled to
rely upon the accounting firm’s determinations, which shall be final and
binding.

7. Compliance with Revenue Code Section 409A. To the extent any Severance
Benefits are paid from the date of termination of your employment through
March 15 of the calendar year following such termination, such Severance
Benefits are intended to constitute separate payments for purposes of
Section 1.409A-2(b)(2) of the Treasury Regulations and thus payable pursuant to
the “short-term deferral” rule set forth in Section 1.409A-1(b)(4) of the
Treasury Regulations; (b) are paid following said March 15, such Severance
Benefits are intended to constitute separate payments for purposes of
Section 1.409A-2(b)(2) of the Treasury Regulations made upon an involuntary
separation from service and payable pursuant to Section 1.409A-1(b)(9)(iii) of
the Treasury Regulations, to the maximum extent permitted by said provision, and
(c) are in excess of the amounts specified in clauses (a) and (b) of this
paragraph, shall (unless otherwise exempt under Treasury Regulations) be
considered separate payments subject to the distribution requirements of
Section 409A(a)(2)(A) of the Code, including, without limitation, the
requirement of Section 409A(a)(2)(B)(i) of the Code that payments or benefits be
delayed until 6 months after your separation from service (if the Company is
publicly traded and you are a “specified employee” within the meaning of the
aforesaid section of the Code at the time of such separation from service). In
the event that a six-month delay of any such separation payments or benefits is
required, on the first regularly scheduled pay date following the conclusion of
the delay period you shall receive a lump sum payment or benefit in an amount
equal to the separation payments and benefits that were so delayed, and any
remaining separation payments or benefits shall be paid on the same basis and at
the same time as otherwise specified pursuant to this Agreement (subject to
applicable tax withholdings and deductions).

8. Description of Corporate Transaction. For purposes of this Agreement,
“Corporate Transaction” is defined as: (i) a sale of all or substantially all of
the assets of the Company; (ii) a merger, consolidation or reorganization
involving the Company if, immediately after the consummation of such merger,
consolidation or reorganization, the stockholders of the Company immediately
prior thereto do not own, directly or indirectly, either (A) outstanding voting
securities representing more than fifty percent (50%) of the combined
outstanding voting power of the surviving entity in such merger, consolidation
or reorganization or (B) more than fifty percent (50%) of the combined
outstanding



--------------------------------------------------------------------------------

voting power of the parent of the surviving entity in such merger, consolidation
or similar transaction; or (iii) any transaction (including without limitation a
merger or reorganization in which the Company is the surviving entity) which
results in any person or entity (other than persons who are stockholders or
affiliates of the Company immediately prior to the transaction) owning fifty
percent (50%) or more of the combined voting power of all classes of stock of
the Company, other than the sale by the Company of stock in transactions the
primary purpose of which is to raise capital for the Company’s operations and
activities.

9. Salary and Accrued PTO/Vacation. On your last date of employment with the
Company, the Company will pay to you all of your accrued salary and all of your
accrued but unused paid time off (“PTO”) or vacation as the case may be earned
through your last day of employment.

10. Definition of Base Salary. For purposes of this Agreement, “Base Salary”
means your base salary in effect as of your last day of full-time employment
with the Company, excluding the following: any type of commissions, incentive
payments or any other similar remuneration paid directly to you, or any other
income received in connection with stock options, contribution made by the
Company under any employee benefit plan, or similar items of compensation.

11. Definition of Cause. For purposes of this Agreement, “Cause” means that you
have committed or engaged in: (i) willful misconduct, gross negligence, theft,
fraud, or other illegal or dishonest conduct, any of which are considered to be
materially harmful to the Company; (ii) refusal, unwillingness, failure, or
inability to perform material job duties or habitual absenteeism; or
(iii) violation of the fiduciary duty, violation of any duty of loyalty, or
material breach of any material term of this Agreement or of your Employee
Intellectual Property, Confidentiality and Non-Compete Agreement (a copy of
which is attached hereto as Exhibit B) (the “Employee Intellectual Property
Agreement”) or any other contract between you and the Company. In the event you
are terminated for Cause you will not be entitled to the Severance Benefits, pay
in lieu of notice, vesting of any shares under any option plan, vesting of any
unrestricted shares, or any other such compensation set forth herein and you
shall immediately forfeit all rights to any options to purchase shares of the
Company’s common stock (including vested options) and such options shall
immediately expire, but you will be entitled to all other compensation
(including commissions rightfully earned), benefits and unreimbursed expenses
accrued through the Date of Termination.

12. Definition of Good Reason. For purposes of this Agreement, “Good Reason”
shall mean (i) a material decrease in your then current base salary other than
any such decrease resulting from a general reduction by the Company in the base
salary of all Company executive officers; (ii) a material diminution in your
authority or your reporting relationship (i.e., from the Board of Directors to
an officer), (iii) failure of the Company’s shareholders to elect you to the
Board of Directors of the Company, (iv) a move of the Company’s headquarters of
more than 60 miles from its current location in Denver, Colorado,
(v) resignation on your part within 90 days after a Corporate



--------------------------------------------------------------------------------

Transaction, or (vi) the Company unilaterally makes significant detrimental
reductions in your job responsibilities; provided, that you shall give written
notice to the Chairman of the Company’s Board of Directors setting forth your
intent to resign for Good Reason and the facts in support of your claim that
Good Reason exists within ninety (90) days of the initial existence of any of
the foregoing conditions; and the Company shall have thirty (30) days after the
applicable party has received such notice to take such action, if any, as the
Company may deem appropriate to eliminate such claimed Good Reason (without
thereby admitting that such Good Reason had occurred); and your final separation
from service occurs within two (2) years of the initial existence of any of the
foregoing conditions. If the Company acts to eliminate such claimed Good Reason
within the thirty (30) day period after receipt of your notice, then you shall
not be deemed to be resigning for Good Reason under such facts.

13. At-Will Employment. Nothing in this Agreement alters the at-will nature of
your employment relationship with the Company. Any contrary representations or
agreements, which may have been made to you, are superseded by this Agreement.
Subject to the terms of this Agreement, either you or the Company may terminate
your employment relationship at any time, with or without Cause or advance
notice.

14. Employee Intellectual Property Agreement.

(a) Execution and Compliance. You acknowledge that you are a member of the
Company’s executive and management personnel and that, as such, you have been
and will be privy to extremely sensitive, confidential and valuable commercial
information, which constitutes trade secrets of the Company, the disclosure of
which would greatly harm the Company. Your work for the Company is conditioned
on your execution of and continued compliance with the Employee Intellectual
Property Agreement.

(b) Extension of Time. In the event that you breach any covenant, obligation or
duty in the Employee Intellectual Property Agreement or its subparts, any such
duty, obligation or covenants to which you and the Company agreed by the
Employee Intellectual Property Agreement and its subparts shall automatically
toll from the date of the first breach, and all subsequent breaches, until the
resolution of the breach through private settlement, judicial or other action,
including all appeals. The duration and length of your duties and obligations as
agreed by the Employee Intellectual Property Agreement and its subparts shall
continue upon the effective date of any such settlement, or judicial or other
resolution.

15. Miscellaneous. Except as specifically set forth herein, this Agreement and
the Employee Intellectual Property Agreement constitute the complete, final and
exclusive embodiment of the entire agreement between you and the Company with
regard to your employment terms and Severance Benefits. This Agreement and the
Employee Intellectual Property Agreement are entered into without reliance on
any promise or representation, written or oral, or other than those expressly
contained herein and therein, and supersede any other such promises, warranties
or representations. This Agreement



--------------------------------------------------------------------------------

may not be modified or amended except in writing signed by you and a duly
authorized officer of the Company. This Agreement will be deemed to have been
entered into and will be construed and enforced in accordance with the laws of
the State of Colorado as applied to contracts made and to be performed entirely
within Colorado.

Please sign below to indicate your understanding and acceptance of this
Agreement and return the signed original to me at your earliest convenience.

 

Very truly yours,          ARCA biopharma, Inc.      By:  

/s/ Michael Bristow, M.D.

     Name:  

Michael Bristow, M.D.

     Title:  

Chairman and Chief Science and Medical Officer

     Understood and Agreed:     

/s/ Richard Brewer

  

July 7, 2008

  Richard Brewer    Date  



--------------------------------------------------------------------------------

EXHIBIT A

RELEASE

In exchange for the Severance Benefits provided under the foregoing Employment
and Retention Agreement with ARCA biopharma, Inc. (the “Company”), dated
[                    ], and except as set forth in this release, I hereby
release, acquit and forever discharge the Company, its parents and subsidiaries,
and their officers, directors, agents, servants, employees, shareholders,
successors, assigns and affiliates, of and from any and all claims, liabilities,
demands, causes of action, costs, expenses, attorneys fees, damages, indemnities
and obligations of every kind and nature, in law, equity, or otherwise, known
and unknown, suspected and unsuspected, disclosed and undisclosed (other than
any claim for indemnification I may have as a result of any third party action
against me based on my employment with the Company), arising out of or in any
way related to agreements, events, acts or conduct at any time prior to the date
I execute this release, including, but not limited to: all such claims and
demands directly or indirectly arising out of or in any way connected with my
employment with the Company or the termination of that employment, including but
not limited to, claims of intentional and negligent infliction of emotional
distress, any and all tort claims for personal injury, claims or demands related
to salary, bonuses, commissions, stock, stock options, or any other ownership
interests in the Company, vacation pay, fringe benefits, expense reimbursements,
severance pay, or any other form of compensation; all claims for breach of
contract and wrongful termination; claims pursuant to any federal, state or
local law or cause of action including, but not limited to, the federal Civil
Rights Act of 1964, as amended; the federal Employee Retirement Income Security
Act of 1974, as amended; the federal Americans with Disabilities Act of 1990;
Colorado anti-discrimination statutes, including the Colorado Civil Rights Act
(as amended); tort law; contract law; wrongful discharge; discrimination; fraud;
defamation; emotional distress; and breach of the implied covenant of good faith
and fair dealing; provided, however, that nothing in this paragraph shall be
construed in any way to release the Company from its existing obligations to
indemnify me pursuant to any agreement or applicable law.

I also hereby acknowledge that I am knowingly and voluntarily waiving and
releasing any rights I may have under the federal Age Discrimination in
Employment Act of 1967, as amended (“ADEA”). I also acknowledge that the
consideration given for the release in the preceding paragraph hereof is in
addition to anything of value to which I was already entitled. I further
acknowledge that I have been advised by this writing, as required by the ADEA,
that:

(a) my waiver and release do not apply to any rights or claims that arise on or
after the date I execute this release;

(b) I have the right to consult with an attorney prior to executing this
release;

(c) I have twenty-one (21) days to consider this release (although I may choose
to voluntarily execute this release earlier);



--------------------------------------------------------------------------------

(d) I have seven (7) days following my execution of this release to revoke the
release; and

(e) this release shall not be effective until the date upon which the revocation
period has expired, which shall be the eighth day after I execute this release.

This Release constitutes the complete, final and exclusive embodiment of the
entire agreement between the Company and me with regard to the subject matter
hereof. I am not relying on any promise or representation by the Company that is
not expressly stated herein. This Release may only be modified by a writing
signed by both me and a duly authorized officer of the Company. This Release
will be deemed to have been entered into and will be construed and enforced in
accordance with the laws of the State of Colorado as applied to contracts made
and to be performed entirely within Colorado. This Release shall be effective on
the date set forth in paragraph (e) above, provided that the Company has also
signed it.

I accept and agree to the terms and conditions stated above.

 

 

[Name] Date:  

 

ARCA BIOPHARMA, INC. By:  

 

Name:  

 

Title:  

 



--------------------------------------------------------------------------------

EXHIBIT B

EMPLOYEE INTELLECTUAL PROPERTY, CONFIDENTIALITY AND NON-COMPETE AGREEMENT

[Omitted]